 Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1976 Page 1 of 24


                               NUNCPROTUNC
 1   IBRAHIM NASSER                 Jun 6 2019
 2   P.O. Box 5626
     CIDJLA VISTA, CA 91912                                           Jun 17 2019
 3

 4   Plaintiff In Propria Persona                                        s/ stevem


 5

 6                          UNITED STATES DISTRICT COURT
 7                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
                 IBRAHIM NASSER d/b/a            Case No.: 3: 17-cv-863-BTM (MDD)
 9

10   SERIOUS SCENTS (collectively and            [Hon. Barry Ted Moskowitz]
11
     professionally known as "LITTLE             PLAINTIFFS RESPONSE TO THE
12                                               NOTICE OF NON- OPPOSITION
     GRENADE")                                   TO DEFENDANT'S MOTION TO
13
                                                 DISMISS FOURTH AMENDED
14                            Plaintiff,         COMPLAINT
15
                                    Vs.          [Fed. R. Civ. P. 12(b) (6)]
16

17             JULIUS SAMANN, LTD;               Hearing Date:       June 7, 2019
     CAR FRESHNER CO.; ENERGIZER                 Hearing Time:       11 :00 a.m.
18
     BRANDS II LLC; AMERICAN
                                                 c ourtroom:         15
19   COVERS INC., and CALIFORNIA                 PER CHAMBERS RULES NO
20   SCENTS CORPORATION (collectively,           ORALARGUMENT UNLESS
21   "Defendants"), alleges as follows:          REQUESTED BY THE
22                        Defendants,            COURTACTION
                Does 1-100
23
                                                 Filed: April 28,201 7
24                                               Trial Date: None Set
25

26

27
     1 Response To Request To Dismiss 4th Amended Complaint Dated June 3'ct, 2019
28   And May 30th 2019
 Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1977 Page 2 of 24



       RESPONSE TO
 2
     COTT R. COMMERSON ATTORNEY FOR CAR-FRESHNER CORP.
 3
      ase No.: 3: 17-cv-863-BTM (MDD)
 4
      ATED APRlL 30, 2019
 5

 6
     THIS VERY WELL PRACTICED ATTORNEY MUST BE
 7
     CONGRATULATED FOR THE 11 PAGE ERUDITE PLEADING that is
 8
     completely not on the point. The trier of fact is asked the notice all of the big law
 9
     firms are in opposition against me as an in-pro-per litigant spends hours of
10
     valuable time avoiding the real issues. They come with reams of cases that
11
     describe how my product the little hand grenade air freshener does not and anyway
12

13
     suffer any confusion in the marketplace and therefore my claims must be denied

14
     against their client.

15

16   THE COURT NEED ONLY LOOK TO THE ATTACHED DOCUMENTS
11   FROM THE UNITED STATES PATENT INFRINGEMENT MARK OFFICE
18   before the trademark trial and appeal Board 05/15/2013 in the complaint the
19   Opposer Little tree air fresheners declares that they have been using this trademark
20   since August 29, 1952. They also state that they have superior rights in the tree
21   design marks. See Exhibit-1.
22

23
     IT IS THE LITTLE TREE COMPANY THAT BRINGS THIS CLAIM
24
     AGAINST MR. NASSER and his hand grenade air freshener claiming the
25
     applicants mark is confusingly similar in appearance as the opposes tree design
26
     marks. Little tree client that when Mr. Masters hang grenade air freshener is turned
27
     2 Response To Request To Dismiss 4th Amended Complaint Dated June 3rd, 2019
28   And May 30th 2019
   Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1978 Page 3 of 24



       upside down /Inverted with a wide base in trunk the rich sides as depicted below
  2
       please see attachment number one.
  3

  4
       THE ATTACHED EXHIBITS MARKED NUMBER ONE PAGES 5, 6 AND 7.
  5
       Mr. Nasser and the case at bar was attacked my electric company car freshener
  6
       good for this lawsuit for trademark infringement.
  7

  8
       WHAT THIS COURT NEEDS TO UNDERSTAND IS WE NEED TO SET THE
  9
       RULES ASIDE AND JUST LOOK AT THE FACTS OF THE CASE.
 10

 11
       THE FACTS OR IS FOLLOWS
 12

 13
       The United States patent infringement mark Office found in Mr. Nasser's favor

 14    that will trees claims of Mr. Nasser's product being confusingly similar in

 15    appearance as the opposes little tree design marks failed, meaning Mr. Nasser won
 16    the case before the trademark board.
 17

 18    IN ADDRESSING THE RESPONSE OF THE OPPOSITION ATTORNEY IN
· 19   THIS MATTER IT IS IMPORTANT TO TALK ABOUT WHAT THREE
 20    ATTORNEY REFUSES TO ACKNOWLEDGE. He wants the claim falsely that
 21    Mr. Nasser's current claim is about the little tree air freshener infringing upon his
 22    trademark of a little grenade air freshener. As a trademark board ruled they found
 23
       that not to be the case.
 24

 25
       WITHOUT GETTING INTO ALL OF THE CASE LAW AIR FRESHENER
 26
       CREATOR PROVIDER was the first one to ever defeat the legal troll Little tree in
 27
       3 Response To Request To Dismiss 4th Amended Complaint Dated June 3'ct, 2019
 2s    And May 30th 2019
 Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1979 Page 4 of 24



     car freshener who spends a large amount of their budget dragon people into court
 2
     on frivolous lawsuits like the one Mr. Nasser was drug into at the trademark board.
 3

 4
     MR. NESTER CAME TO THIS COURT WITH JUST ONE INTENT. file civil
 5
     complaint tell the story and get compensated for the legal fees and costs another
 6
     attending cost that was expended in that frivolous lawsuit with the trademark
 7
     board. under and in the law Mr. Masters entitled to be compensated for his
 8
     damages for frivolous lawsuit.
 9

IO
     ALONG THE WAY MR. NASSER DISCOVERED AN ABSOLUTELY
11

12
     AMAZING FACT. Little tree air freshener was granted a patent. That patent

13
     expired after 20 years more or less. If the court will take the time an effort to look

14   at that patent it will quickly discover that's a little tree air freshener that was

15   patented is the same design that they are using today over 30 years later.
16

11   AS CAN CLEARLY BE DEFINED BY THE LAW AFTER A PATENT HAS
18   EXPIRED IT BECOMES PUBLIC DOMAIN. Little trees design and patent
19   expired some 30 years ago. This did not stop them from using their millions of
20   dollars do become the biggest and most prominent legal troll in litigation history.
21   Mr. Nasser did not seek out Little tree and try to sue them. They were the ones
2
 2   that pursued him and trademark court with a lost. it cannot be denied to Mister
23
     Nasser does not have the right to collect for the damages incurred for this
24
     frivolous lawsuit.
25

26
     NOW WITH THIS DISCOVERY THE LITTLE TREE AIR FRESHENERS HAS
27
     4 Response To Request To Dismiss 4th Amended Complaint Dated June 3'ct, 2019
28   And May 30'h 2019
 Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1980 Page 5 of 24




     NO TRADEMARK PROTECTION because there Little tree is public domain by
 2
     law after the extinguishment of a patent it is absolutely absurd for their attorney to
 3
     now claim that the case must be dismissed because there is no resemblance or
 4
     confusion between Mr. Nester's air freshener grenade and the little tree here
 5
     freshener. This is the position that Mr. Nasser took in and before the trademark
 6
     board and won today.
 7

 8
     NOW THE LITTLE TREE AIR FRESHENER ATTORNEY MAKES A 180°
 9
     TURN IT HIS PLEADINGS declaring there is no conflict between Little tree air
IO
     freshener and the little grenade air freshener which confirms by his own
II
     admissions at the action in the trademark board against Mr. Nasser was a frivolous
12

13
     lawsuit.

14

15   THE OPPOSITION ATTORNEY HASN'T COMPLETELY WRONG YOU
16   CAN'T DO BOTH SIDES OF THE ISSUE AT THE SAME TIME. Buying
17   through his admissions claims stating there is no conflict or confusion between his
18   clients product and Mr. Nasser's air freshener he confirmed that Mr. Nasser is the
19   victim of a frivolous lawsuit. To make matters worse the frivolous lawsuits
20   continue unabated on the opposition attorney skillfully please record for a fool and
21   represents two opposing views of the same issues and both are contradictory and
22   support Mr. Nasser's claim.
23

24
     IS A TRUE FACT OF MR. NASSER NOT A LA WYER. It Is no legal expertise.
25
     Just a simple man there's a difference between right and wrong. Is a difference
26
     between the truth and lie. Mr. Nasser has been badly used by the legal process. On
27
     5 Response To Request To Dismiss 4th Amended Complaint Dated June 3'ct, 2019
28   And May 30th 2019
 Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1981 Page 6 of 24




     every tum they tried to beat him up with legal procedures and processes.
 2

 3
     THE OPPOSITION ATTORNEY HAS MADE AN ERROR CLAIMING NO
 4
     CONFUSION ON THE TRADEMARKS.
 5
     This is not his intense or purpose in this litigation or my claim against the
 6
     opposition attorney and his client.
 7

 8
     MR. NASSER ONLY WANTS TO BE MADE WHOLE FOR THE INJURIES
 9
     HE SUFFERED. I Should not lose my rights of recovery I against little tree in car
10
     freshener who are multimillion dollar companies. These companies use and abuse
11

12
     the law and actually defeat the purpose, which the trademark board was ever

13
     created. It was designed to keep the little company. The little guys like Mr. Nasser

14
     from suffering harm in the loss of his product and right to market it buy an army

15   how high paid well-trained lawyers who could make any look like a fool as long as
16   they can use their skills to blind and mislead the court away from the fact and
17   truths and real issues this because she doesn't follow the rules and regulations rules
18   ofCourt.
19

20   WAS msT COME TO MY ATTENTION DUE TO THE RUSHING CRUSH OF
21   THE MOMENT. Also the fact that I do not have a staff of attorneys on call 24
22   seven that bill in the 500 +hour plus cost range to respond to the frivolous claims
23
     and counterclaims the opposition attorneys.
24

25
     THE REAL TRUTH IS YOUR HONOR I MISS THIS ONE. I would've happily
26
     responded but. Legal playing feeling this case and cause of action is very lopside
27
     6 Response To Request To Dismiss      4th   Amended Complaint Dated June 3'ct, 2019
28   And May 30°1 2019
    Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1982 Page 7 of 24




      MY POSITION IS CLEAR.As the plaintiff in this case and defendant in the
2
      Trademark Board Case I was and remain a victim a long drawn out costly frivolou
3
      litigation by the opposition attorney and his clients. I've learned a few things
4
      during this period of time at the opposition attorneys always argue the fine points
5
      of the law and try to beat the o me the In Pro per up on legal procedure and legal
6
      processes.
7

8
      IN THE CASE AT BAR THIS MATTER SHOULD BE SETTLED as a plaintiff
9
      in this matter on my claiming that the little trees infringing upon my hand grenades
10
      air freshener is ridiculous. It's as ridiculous as the opposition attorney taking my
11
      side against his client in the trademark board claims. Now the opposing attorney
12
      and his client coming to this court and claiming I have no right to be compensated
13

14
      for frivolous lawsuit. These are same attorneys are now says the same thing in this

15
      court that I was saying the trademark court against them. Their pleading in the

16    Trademark Court claim there was great confusion between our two products. Now
17    they agree with me there is no confusion. The opposition is on both sides of the
18    argument which open the door to make me whole.
19

20     I AM REQUESTING THAT LITTLE TREE COMPANY & CAR FRESHENER
21    BE SANCTIONED and I be given punitive damages should issue because they've
22    have been bringing frivolous lawsuits for over 30 years under the false claim that
23
      they have a trademark after their patent expired when the Little tree design became
24
      public domain. This is definitely legal tale, waging the legal dog. It is unheard of
25
      for a litigant to take fixed position in the Trademark Court of infringement and
26
      then take another exact opposition position in this court his clients air freshner
27
      7 Response To Request To Dismiss 4th Amended Complaint Dated June 3'ct, 2019
28    And May 30th 2019
     Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1983 Page 8 of 24




       cannot and does not cause any confusion in the market place and there is no
 2
       confusion or infringement. The opposition attorney and his client are 180 degrees
 3
       out from their legal position and claim made the Trademark Court.
 4

 5
       THE OPPOSITION ATTORNEY THE DEFENSIVE TENDERED IN THIS
 6
       COURT HAS CONFIRMED his client brought a frivolous claim in the Federal
 7
       Trademark Court by now confirming a different legal position in this court than the
 8
       trademark court. The trier of fact need only read the opposition lawyers
 9
       wonderfully great legal pleading that goes on for 11 pages with legal points and
10
       authorities on why his client has not and cannot suffer confusion, or trademark
11

12
       infringement between the two air freshener. By taking this legal position the

13
       lawyer for little tree and air freshener have proven up my case. This is legal

14     schizophrenia on the part of the attorney and his client. What is the truth of the

15     matter as it relates to trademark at issue.
16

17     IS MR. NASSER'S TRADEMARK CAUSING CONFUSION IN THE MARKET
18     PLACE AS CLAIMED BY THE OPPOSITION ATTORNEY? The answer is NO
19     according to the opposition attorney and his client. It is well settled in fact and law
20     it is permissible to change the legal theory but the facts remain. the new legal
21     position of the opposition attorney says his client on the one hand suffered
22     infringement in the trademark court and in this court declare there is no possibility
23
       trademark infringement. The legal absurdity of the opposition attorney being on
24
       both sides of the issue and taking any position that suits the moment proves up my
25
       case in chief and my legal right to a summary judgment and punitive damages for
26
       abuse of legal process.
27
       8 Response To Request To Dismiss       4th   Amended Complaint Dated June 3'ct, 2019
28     And May 30th 2019
     Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1984 Page 9 of 24




       I APOLOGIZE FOR THIS COURT that I don't have a hundred dollar words to
 2
       use like the opposing lawyers have to explain my case with legal elegance and why
 3
       I should prevail. I just discovered this claim by the position attorney I am now
 4
       correcting it and serving all parties via fax and e-mail because of the recently
 5
       discovered need for a response which has changed the legal landscape in this cause
 6
       of action because the position attorney can't pick and choose which is the correct
 7
       legal position for his client it must be the same in both court.
 8

 9
       ALL I CAN DO BRING THE TRUTH AND THE FACTS TO YOU THE TRIER
10
       OFF ACT. I have no pedigrees, no doctorate in legal jurisprudence; I am a single
11

12
       small businessperson with a small business who has been used badly abused by

13
       frivolous lawsuits and claims by the opposition attorney and all those that preceded

14
       him.

15     PRAYER:

16     I PRAY FOR RELIEF FROM THE COURT. It is hoped the court won't ignore the
17     absurdity of the fact at the opposition attorney for the Little tree and car freshener
18     can't be on both sides of the issue for a trademark infringement without proving up
19     my case of abuse of legal process, frivolous legal action while attempting to
20     mislead this court and the judge.
21

22
       LAM REQUESTING A SUMMARY JUDGMENT AND MY CASE NOT AND
23
       SHOULD BE DISMISSED as it has just been proven up by my mistake in
24
       amended complaint which the position attorney has been kind enough to prove up
25
       my cause of action for recover for damages suffered in this frivolous laws suit with
26
       the court granting me punitive damages.
27
       9 Response To Request To Dismiss 4th Amended Complaint Dated June 3'd, 2019
28     And May 30th 2019
 Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1985 Page 10 of 24




     LATENESS OF RESPONSE: As the petitioner in this matter and due to the fact
 2
     the position will be protesting this late response as untimely. That won't change
 3
     the fact that the opposition and his clients can't be on both sides of the issue in
 4
     different courts. I could not properly brief this matter because of the late discovery
 5
     and the fact I just became aware of the opposition Wednesday, June 5, 2019 at 4:3
 6
     PM of this day. I am requesting the court except this response and in the name of
 7
     justice it may be necessary to continue the hearing set as this will to allow the
 8
     opposing attorney time to respond and for me as the plaintiff to make a rebuttal to
 9
     his response. The plaintiff's request statement decision facts findings and
10
     conclusions of law in the unhappy event at the court does not grant the plaintiffs
11

12
     request. This is necessary as a protection of the plaintiff's rights appeal.

13

14
     VERIFICATION OF PLEADING

15   I swear to affirm the foregoing is true and correct on the penalty of perjury based
16   upon information and belief the facts presently in hand and known personally by
17   me. If called to testify would do so truthfully and honestly
18

19                                                     Respectfully Submitted,
20                                                     We?esday, June 5, 2019
21
                                                                               /
22                                                            ' /\/'<...~/_/

23
                                                          IBRAHIM NASSER
                                                        laintiffln Propria Persona
24

25

26

27
     10 Response To Request To Dismiss 4th Amended Complaint Dated June 3 1d, 2019
28   And May 30th 2019
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1986 Page 11 of 24




                     EXHIBIT-1
    Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1987 Page 12 of 24

                                                      Trademark Trial and Appeal Board Electronic Filing System. hffp-/lestta uspto aov
                                                                           ESTTA Tracking number:           ESTTA538131
                                                                                          Filing date:           05/15/2013
                                IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                                  BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                                  Notice of Opposition
         Notice is hereby given that the following party opposes registration of the indicated application.

         Opposer Information
          Name                  Julius SAamann Ltd.
          Granted to Date       05/15/2013
          of previous
          extension
          Address               Victoria Place, 31 Victoria Street
                                Hamilton, HM1 o
                                BERMUDA

          Correspondence        James E. Rosini, Esq.
          information           Kenyon & Kenyon LLP
                                1 Broadway
                                New York, NY 10004
                                UNITED STATES
                                tmdocketny@kenyon.com, jrosini@kenyon.com, mmarsh@kenyon.com,
                                nsardesai@kenyon.com Phone:2124257200

         Applicant Information
          Application No        85641084                           Publication date          01/15/2013
          Opposition Filing     05/15/2013                         Opposition                05/15/2013
          Date                                                     Period Ends
          Applicant             Ibrahim Nasser
                                356 Roosevelt Street, #7
                                Chula Vista, CA 91910
                                UNITED STATES

         Goods/Services Affected by Opposition
          Class 003. First Use: 1993/10/31 First Use In Commerce: 1993/10/31
          All goods and services in the class are opposed, namely: air fragrancing preparations
          Class 005. First Use: 1993/10/31 First Use In Commerce: 1993/10/31
          All goods and services in the class are opposed, namely: air deodorizing preparations

         Grounds for Opposition
           Priority and likelihood of confusion                    Trademark Act section 2(d)
           Dilution                                                Trademark Act section 43(c)

          Marks Cited by Opposer as Basis for Opposition
           U.S. Registration     719498                            Application Date          10/20/1960
           No.
           Registration Date     08/08/1961                        Foreign Priority          NONE
                                                                   Date

\
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1988 Page 13 of 24


     Word Mark           NONE
     Design Mark
     Description of      NONE
     Mark
     Goods/Services      Class U006 (International Class 005). First use: First Use: 1952/08/06 First Use
                         In Commerce: 1952/08/29
                         Absorbent Body Impregnated with a Perfumed Air Deodorant

     U.S. Registration   1131617                        Application Date     02/01/1979
     No.
     Registration Date   03/1111980                     Foreign Priority     NONE
                                                        Date
     Word Mark           NONE
     Design Mark
     Description of      NONE
     Mark
     Goods/Services      Class 005. First use: First Use: 1978/08/00 First Use In Commerce: 1978/08/00
                         ABSORBENT BODY IMPREGNATED WITH A PERFUMED AIR DEODORANT

     U.S. Registration   1726888                        Application Date     11/21/1990
     No.
     Registration Date   10/27/1992                     Foreign Priority     NONE
                                                        Date
     Word Mark           NONE
     Design Mark
     Description of      NONE
     Mark
     Goods/Services      Class 003. First use: First Use: 1990/09/17 First Use In Commerce: 1990/09/17
                         cleaning products; namely, residue and stain removers for automotive and home
                         surfaces
                         Class 012. First use: First Use: 1990/09/20 First Use In Commerce: 1990/09/20
                         [automobile accessories; namely, antenna toppers]

     U.S. Registration   1781016                        Application Date      04/24/1990
     No.
     Registration Date   07/13/1993                      Foreign Priority     NONE
                                                         Date
     Word Mark           NONE
     Design Mark
     Description of      The mark consists of a configuration of the goods with which it is used.
     Mark
     Goods/Services      Class 005. First use: First Use: 1952/08/06 First Use In Commerce: 1952/08/29
                         air freshener

     U.S. Registration   1791233                         Application Date     04/24/1990
     No.
     Registration Date   09/07/1993                      Foreign Priority     NONE
                                                         Date
     Word Mark            NONE
     Design Mark
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1989 Page 14 of 24


      Description of       The mark consists of a configuration of the goods with which it is used.
      Mark
      Goods/Services       Class 005. First use: First Use: 1952/08/06 First Use In Commerce: 1952/08/29
                           air freshener

      U.S. Registration    3766310                         Application Date     03/18/2009
      No.
      Registration Date    03/30/2010                      Foreign Priority     NONE
                                                           Date
      Word Mark            NONE
      Design Mark
      Description of       The mark consists of a two dimensional tree outline design.
      Mark
      Goods/Services       Class 005. First use: First Use: 1952/08/06 First Use In Commerce: 1952/08/29
                           Air fresheners
                           Class 009. First use: First Use: 2006/09/00 First Use In Commerce: 2006/09/00
                           Ornamental magnets and downloadable computer graphics
                           Class 014. First use: First Use: 2007/06/28 First Use In Commerce: 2007/06/28
                           Clocks
                           Class 016. First use: First Use: 2003/03/24 First Use In Commerce: 2003/03/24
                           Pens, stationery, note cards, paper folders and stickers
                           Class 018. First use: First Use: 2005/06/01 First Use In Commerce: 2005/06/01
                           Luggage tags
                           Class 020. First use: First Use: 2005/06/01 First Use In Commerce: 2005/06/01
                           Non-metal key chains
                           Class 025. First use: First Use: 1982/12/07 First Use In Commerce: 1982/12/07
                           Shirts, hats and costumes for Halloween and Masquerades
                           Class 028. First use: First Use: 2005/10/25 First Use In Commerce: 2005/10/25
                           Playing cards



      Attachments          Notice of Opposition - Ibrahim Nasser Ser. No. 85641084 - Filed May 15,
                           2013.pdf(647726 bytes)


                                            Certificate of Service
     The undersigned hereby certifies that a copy of this paper has been served upon all parties, at their address
     record by First Class Mail on this date.


      Signature            /Natasha Sardesai-Grant/
      Name                 Natasha Sardesai-Grant
      Date                 05/15/2013
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1990 Page 15 of 24


                IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                  BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD


   In re Application of        Ibrahim Nasser
   Serial No.                  85/641,084
   Filed                       June I, 2012


   Mark


   Published
                               f;)
                                 \_.
                               January 15, 2013




   JULIUS SAMANN LTD.,

                                 Opposers,
                                                              Opposition No.: _ _ __
                          v.
                                                              Serial No.: 85/641,084
   IBRAHIM NASSER,

                                 Applicant.




                                       NOTICE OF OPPOSITION
           Julius Siimann Ltd., a corporation organized and existing under the laws of Bermuda with

   an address at Victoria Place, 31 Victoria Street, Hamilton HMIO, Bermuda ("Opposer"), by its

   undersigned counsel, respectfully submits the following Notice of Opposition. Opposer believes

   that it will be damaged by registration of the above-identified mark, and hereby opposes such

   registration. The grounds for opposition are as follows:

           1.      By the application herein opposed, Serial No. 85/641,084 (the "Application"),

   Applicant Ibrahim Nasser ("Applicant"), an individual with an address at 356 Roosevelt

    Street #7, Chula Vista, California 91910, seeks registration of the mark depicted below in
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1991 Page 16 of 24


   International Class 3 for use in connection with "air fragrancing preparations" and in

   International Class 5 for use in connection with "air deodorizing preparations."




          2.        Applicant filed the Application on June 1, 2012 pursuant to Section l(a) of the

   Trademark Act, 15 U .S.C. § 105l(a), claiming a first use date of October 31, 1993, which

   Opposer disputes. The Application was published for opposition on January 15, 2013.

   Applicant has obtained an extension of time to oppose the Application until May 15, 2013.

          3.        For over sixty years since at least as early as August 29, 1952, long before the

   filing of the Application, Opposer, its licensees, and its predecessors have manufactured and

   marketed products using its distinctive Tree designs as trademarks and corporate identifiers,

   including the world famous air fresheners in the distinct Tree design shape sold under the

   LITTLE TREES brand directly and/or by license from Opposer and its predecessors. As a result of

   their long and extensive sale across the United States, Plaintiffs' products are well known and

   well received.

           4.       As a result of the long, extensive and widespread use of the distinctive Tree

   designs, the general consuming public in the United States recognizes these designs as

    exclusively associated with Opposer.



                                                      2
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1992 Page 17 of 24


          5.      The general consuming public associates Opposer and the distinctive Tree designs

   generally with the concepts of freshness, cleanliness and pleasing scents.

          6.      Opposer's distinctive Tree designs are famous throughout the United States.

          7.      Opposer owns the following federal trademark registrations for distinctive Tree

   designs (collectively, the "Registrations"):

       Mark          Registration No.       First Use Date                Goods/Services.
                          719,498        August 29, 1952        Absorbent body impregnated with a
                                                                perfumed air deodorant, in Class 5




                         1,131,617       August 1, 1978         Absorbent body impregnated with a
                                                                perfumed air deodorant, in Class 5




                         1,726,888        September 17, 1990    Cleaning products; namely, residue
                                                                and stain removers for automotive
                                                                and home surfaces, in Class 3.



                         1,781,016        August29, 1952        Air freshener, in Class 5




                         1,791,233        August 29, 1952       Air freshener, in Class 5




                                                    3
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1993 Page 18 of 24


           Mark            Registration No.             First Use Date              Goods/Services
                                3,766,310             August 52, 2010 1   Air fresheners, in Class 5;
                                                                          ornamental magnets and
                                                                          downloadable computer graphics, in
                                                                          Class 9; clocks, in Class 14; pens,
                                                                          stationery, note cards, paper folders
                                                                          and stickers, in Class 16; luggage
                                                                          tags, in Class 18; non-metal key
                                                                          chains, in Class 20; and shirts, hats
                                                                          and costumes for Halloween and
                                                                          Masquerades, in Class 25



               8.       Registrations719,498; 1,131,617; 1,781,016; and 1,791,233 are incontestable

   pursuant to 15 U.S.C. § 1065.

               9.        Opposer also has common law trademark rights to its Tree designs, which are

   used in commerce in connection with air fragrancing preparations and a variety of other goods

   and services. Opposer's registered and common law trademark rights in the Tree designs are

   collectively referred to as the "Tree Design Marks."

               10.      The Tree Design Marks are used extensively on a wide variety of air fresheners

   and related products offered in a variety of different fragrances. Opposer has spent, and

   continues to spend, significant amounts of time and money developing, testing and promoting air

   fresheners sold under the Tree Design Marks.

               11.       The Tree Design Marks are famous under 15 U .S.C. § l 125(c)(l), and acquired

    such fame well prior to the filing date and alleged first use date of the Application. The Tree

   Design Marks are inherently distinctive and/or have acquired distinctiveness, represent valuable

    goodwill, have gained a reputation for quality belonging exclusively to Opposer, and are widely

   recognized by the general consuming public of the United States as designations of the source

   for Opposer's products.
    1
        With respect to air fresheners, in Class 5.


                                                                4
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1994 Page 19 of 24



           12.   Opposer's rights in the Tree Design Marks date back to at least as early as

  August 29, 1952, as partially evidenced by the Registrations, and therefore predate Applicant's

  alleged first use date. Accordingly, Applicant has superior rights in its Tree Design Marks.

           13.   If Applicant is granted registration of the mark herein opposed, Applicant would

  thereby obtain at least the primafacie exclusive right to use the applied-for mark. Such

  registration would be a significant source of damage and injury to Opposer, for the reasons set·

  forth below.

           14.   Applicant's applied-for mark is confusingly similar in appearance to Opposer's

  Tree Design Marks.

           15.   Additionally, when Applicant's applied-for mark is inverted, it is also confusingly

  similar to Opposer's Tree Design Marks, with a wide base, trunk, and ridged sides, as depicted

  below.




           16.   Applicant attempted to register the applied-for mark in an inverted orientation in

  United States Trademark Application Serial No. 76/673 ,922, wh)ch was refused.

           17.   The Description of Mark in the Application alleges that "the mark consists of the

  design of a grenade." This description is disingenuous. The applied-for mark does not resemble

  a grenade, as it notably lacks a grenade's distinctive lever, pin, and striker, and has the addition

  of a tree's trunk and base.




                                                    5
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1995 Page 20 of 24



          18.    Upon information and belief, Applicant adopted the applied-for mark with full

  knowledge of Opposer's rights in the Tree Design Marks, and with the intent to trade off the

  hard-earned and far-reaching goodwill that Opposer has cultivated in the Tree Design Marks for

  over sixty years.

          19.    Applicant's bad faith intent in adopting the applied-for mark is apparent from

  Applicant's specimen of use filed in connection with the Application, which mimics the

  placement of the mark and overall design of Opposer's packaging, as depicted below.




                                                       UH•'~'  ,...      .
                                                                         •

          20.     Registration of the applied-for mark is likely to cause confusion with Opposer's

   Tree Design Marks among the trade and the relevant purchasing public. Any use of the

   applied-for mark by Applicant will deceive consumers and the trade into believing that

   Applicant's products are affiliated with, sponsored by, or licensed by Opposer. Such confusion

   and deception would inevitably result in loss, damage, and injury to Opposer.

          21.     Applicant's use of the applied-for mark in conjunction with the applied-for goods

   would dilute the distinctive quality of Opposer's Tree Design Marks, thereby causing damage to

   Opposer.




                                                   6
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1996 Page 21 of 24


          22.     By reason of the foregoing, registration of the mark herein opposed would cause

   significant damage and injury to Opposer. Thus, the Application should be denied and rejected

   under 15 U.S.C. §§ 1052(d) and l 125(c).

          23.     The statutory fee, and any additional required fees associated with this

   proceeding, that are not paid during the course of the electronic filing process should be charged

   to the undersigned's Deposit Account No. 11-0600.

          WHEREFORE, Opposer prays that Application Serial No. 85/641,084 be rejected, that

   registration of the mark therein sought for the goods therein specified be denied and refused, and

   that this Opposition be sustained.

                                                   Respectfully submitted,

   Dated: May 15, 2013                             KENYON & KENYON LLP


                                                   Jl~nLtd.
                                                   fa11le;E. Rosini
                                                   Michelle Mancino Marsh
                                                                               ~
                                                   Natasha Sardesai-Grant
                                                   One Broadway
                                                   New York, New York 10004
                                                   Tel: 212-425-7200
                                                   Fax: 212-425-5288
                                                   tmdocketny@kenyon.com
                                                   jrosini@kenyon.com
                                                   mmarsh@kenyon.com
                                                   nsardesai@kenyon.com




                                                    7
Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1997 Page 22 of 24


                                  CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the Notice of Opposition was served by
   first class mail, postage prepaid, upon Applicants' counsel of record on the 15th day of May,
   2013, at the following address:

                                    Marnie Wright Barnhorst, Esq.
                                    The Trademark Group, APLC
                                    750 B Street, Suite 2100
                                    San Diego, California 92101

                                    Nicholas Barnhorst, Esq.
                                    The Trademark Group, APLC
                                    175 Varick Street
                                    New York, NY 10014



                                               N~rant




                                                  8
  Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1998 Page 23 of 24


                          PROOF OF SERVICE BY MAIL

                                                Case No.: 3-17-CV-0863 BTM (MOD)

I ROBY LISTER Did Personally Serve the Following of the PLAINTIFFS RESPONSE TO
THE NOTICE OF NON- OPPOSITION TO DEFENDANT'S MOTION TO DISMISS
FOURTH AMENDED COMPLAINT

Dated June 6, 2019 on the below name defendant's attorney of record via FAX and E-
MAIL and US MAIL. I am not a party to this cause of action. I am over the age of 18
years and reside in Chula Vista CA.

Served Via US Mail The Following:



Energizer Brands II LLC.
Kilpatrick Townsend & Stockton LLP
Nancy L. Stagg 12730 High Bluff Dr. Suite 400
San Diego, CA 92130
Telephone: (858) 350-6156
Facsimile: (858) 350-6111
nstagg@kilpatrickownsend.com


Julius Samann Ltd.
Cowan, Liebowitz & Latman, P.C.
Eric J. Shimanoff
114 West 47th Street
New York, NY 10036
Tel: (212) 790-9200
Fax: (212) 575-0671
trademark@cll.com


Julius Samann Ltd.
Davis Wright Termaine LLP
Scott R. Commerson
865 South Figueroa St. Suite 2400
Los Angeles, CA 90017-2566
Tel: (213) 633-6800
Fax: (213) 633-8-6899
scottcommerson@dwt.com
                                          1
  Case 3:17-cv-00863-BTM-MDD Document 130 Filed 06/17/19 PageID.1999 Page 24 of 24




Car Freshner Co.
Davis Wright Termaine LLP
Scott R. Commerson
865 South Figueroa St. Suite 2400
Los Angeles, CA 90017-2566
Tel: (213) 633-6800
Fax: (213) 633-8-6899
scottcommerson@dwt.com




I Roby Lister personally placed such envelope(s) with postage by Us Mail first class
mailed to the above attorney's offices and I did cause all other defendants to be served
via US. Mail with the response of the Plaintiff as defined herein. I swear and affirm that
the foregoing is true and correct under the laws of the United States of America.

On June 6, 2019




ROBY LISTER
356 Roosevelt St.
Chula Vista, CA 9191 O
619-253-9624




                                             2
